                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UJU ONUACHI,

                     Plaintiff,                                 8:19CV291

       vs.
                                                      MEMORANDUM AND ORDER
MASTER BUILDERS INC., HARRY S.
PETERSON COMPANY, WESTERN
WATERPROOFING CO., INC., THE
WESTERN GROUP, MEYLAN
ENTERPRISES INC., ALLIANCE GROUP
INC, CASSEM, ADAMS, GOTCH, &
DOUGLAS, TIMMERMIER, GROSS &
PRENTISS, and PICKENS, GREEN &
CLEASON L.L.P.,

                     Defendants.



      This matter is before the Court on Plaintiff Uju Onuachi’s Motion for Leave to

Appeal In Forma Pauperis, ECF No. 45, and Amended Motion for Leave to Appeal In

Forma Pauperis, ECF No. 46, regarding his Notice of Appeal, ECF No. 44. Onuachi

states that he is appealing the order of the Southern District of Ohio, ECF No. 22;

however, this Court will construe the Notice of Appeal as in reference to this Court’s July

18, 2019, Order, ECF No. 39, dismissing his complaint with prejudice and the Text Order,

ECF No. 43, summarily denying Onuachi’s Motion to Alter or Amend Judgment under

Federal Rule of Civil Procedure 59(e), ECF No. 41.

      “A litigant seeking to appeal a judgment must either pay the required filing

fees . . . or proceed in forma pauperis . . . .” Swift v. Williams, No. 8:17CV331, 2017 WL

6812606, at *1 (D. Neb. Dec. 13, 2017) (citing 28 U.S.C. § 1915; Fed. R. App. P. 3, 24).

Under 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if the trial
court certifies in writing that it is not taken in good faith.” The standard of good faith

requires the litigant to show that there is an objectively nonfrivolous ground for appeal.

Coppedge v. United States, 369 U.S. 438, 444 (1962).

       Onuachi originally brought this action in the Southern District of Ohio. District

Judge Susan J. Dlott dismissed the case for lack of jurisdiction and failure to state a claim,

ECF No. 22, adopting the Report and Recommendation of Magistrate Judge Stephanie

K. Bowman, ECF No. 6. Judge Dlott recognized that this case was closely related to prior

frivolous cases and transferred the case to the District of Nebraska “for further

proceedings, including sanctions if appropriate.” ECF No. 22 at 1–2; see also Onuachi v.

Master Builders, Inc., No. 4:17CV3114, 2017 WL 922135, at *4 (D. Neb. Feb. 15, 2018)

(identifying six prior, repetitive lawsuits based on the same work-related injury and

warning Onuachi that further filings would result in an injunction and an award of attorney

fees against him); Onuachi v. Master Builders, Inc., No. 4:18CV3147 (D. Neb. Dec. 31,

2018) (enjoining Onuachi “from filing any further complaints, pleadings, motions, or other

items with this Court based on the work-related injuries in his Amended Complaint.”).

This Court entered an Order dismissing Onuachi’s action with prejudice. ECF No. 39.

       This Court certifies that Onuachi’s appeal is not in good faith, therefore his motions

for leave to appeal in forma pauperis are denied. Onuachi must seek leave to proceed

on appeal in forma pauperis from the Court of Appeals. Accordingly,

       IT IS ORDERED:

       1.     Onuachi’s Motion for Leave to Appeal In Forma Pauperis, ECF No. 45, and

              Amended Motion for Leave to Appeal In Forma Pauperis, ECF No. 46, are

              denied;



                                              2
2.    Onuachi must seek leave to proceed in forma pauperis from the United

      States Court of Appeals for the Eighth Circuit;

3.    The Clerk of Court is directed to notify the parties and the United States

      Court of Appeals for the Eighth Circuit of this Order in accordance with

      Federal Rule of Appellate Procedure 24(a)(4)(A).



Dated this 9th day of September, 2019.

                                         BY THE COURT:

                                         s/Laurie Smith Camp
                                         Senior United States District Judge




                                    3
